Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination An online automatic detection system for the overall magnetic properties of claw-poles comprising: a feeding part, a measuring unit for the overall magnetic properties of claw-poles, a discharging part and a manipulator arranged therein, in which the manipulator receives the operation instructions from the 5control unit to grab the measured claw-poles on the feeding part and move them out of the measuring unit in turn, and the measuring unit for the overall magnetic properties of claw-poles outputs control power to the measuring unit, receives the induced current of the measured claw-pole and outputs the test results to the control unit according to the instructions from the control unit; ferrule and a claw-pole handling device arranged on the support base from inside to outside and a DC magnetic performance measurement instrument, 10in which the measured claw-pole is positioned and detached from the support base through the handling device, and the winding ferrule is provided with measuring coils and magnetizing windings connected with the DC magnetic performance measurement instrument, and the measuring coil is located inside the measured claw- pole; and a conducting ring is set outside the measured claw-pole to form a magnetic field loop with the 15measured claw-pole, and the DC magnetic performance measuring instrument outputs control power to the measuring unit for the overall magnetic properties of claw-poles according to the instructions of the control unit, and the magnetizing winding receives the excitation voltage from the DC magnetic performance measuring instrument, and the measuring coil generates and transmits the induced current to the DC magnetic performance measuring instrument, and the output excitation current is recorded by the DC magnetic 20performance measuring instrument, and the detected induction current is converted to the induction voltage, and the magnetic induction intensity is calculated through integrating the voltage in the time domain, and then, the whole magnetization curve of the claw-pole part to be measured is obtained to characterize the magnetic conductivity of the claw-pole part in combination with all other elements in claim 1.

Regarding claims 2-10, the claims are allowed as they further limit allowed claim 1.

XU et al. CN 104515959 relates to an automobile steering wheel electronic power-assisted motor of special magnetic steel of magnetic flux automatic detecting device and detecting method which are sequentially arranged to be detecting, detecting platform, a rotating disc and a feeding hopper frame; The one end of the platform is provided with a discharge cylinder push rod, the other end is set to be detecting mobile station is further provided with a magnetic steel hopper frame on the detecting platform, the magnetic steel hopper frame on the discharge cylinder push rod and the mobile station to be detected; the detecting table is provided with a mobile manipulator. the lower part of the material taking end of the moving mechanical hand is provided with a vacuum absorbing disc; the rotating disc is provided with a feeding push rod and six files of the basket, the basket and the hopper frame. The invention has the following beneficial effects: the device replaces the manual detection sorting mode of the magnetic steel and effectively improves the labor production rate, reduces the production cost and reduces the error of present manual detection and sorting process, which greatly improves the quality of the product.

Li et al. WO 2012061970 A1 relates to batteries testing and sorting system  comprises: an industrial robot, comprising a manipulator and a controller, with a gripper mounted on the manipulator, for picking the battery for testing and sorting; a first battery holding section disposed within the working range of the industrial robot, for receiving the batteries for testing and sorting at predetermined locations in the first battery holding section; and a testing section disposed within the working range of the industrial robot, for testing an electrical condition of the battery for testing and sorting. The controller is adapted to control the manipulator and the gripper to first-pick the battery for testing and sorting at the predetermined location in the first battery holding section and place it to contact the testing section for testing. The testing section is adapted to test the battery and send to the controller a signal indicating the electrical condition of the tested battery, and the controller is adapted to control the manipulator and the gripper to second-pick the battery contacting the testing section and sort it according to the signal. By having the industrial robot in the system and the method thereof, it can replace workers for all material handling, testing and sorting etc. and can simplify the sorting system, reduce the worker's operation and human error, improve the productivity, sorting accuracy and the consistency/coherence of the product.
These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858